Citation Nr: 1140526	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  03-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for a left ankle disability.


8.  Entitlement to service connection for right ankle disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a right knee disability.

REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.






The Board previously remanded the claims in May 2005, in June 2006, in August 2008, in August 2009, and in February 2010.  The remands were directed to providing proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) and to afford the Veteran a hearing before the Board.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal originally included the claims of service connection for a psychiatric disorder to include depression and for an unspecified eye disorder.  The claims were denied by the Board a decision in August 2008 and the Veteran did not perfect an appeal to the Court of Appeals for Veteran's Claims.  By operation of law, the decision on the claims is final.

In accordance with 38 C.F.R. § 20.204, in March 2011, in a written statement, the Veteran through counsel withdrew from the appeal the applications to reopen the claims of service connection for poor blood circulation and for unspecified paralysis.  And the claims are no longer on appeal. 

The reopened claims of service connection for bilateral pes planus, left and right ankle disability and left and right knee disabilities are REMANDED to the RO.


FINDINGS OF FACT

1.  In a rating decision in January 2001, the RO denied the claim of new and material evidence to reopen a claim for service connection for bilateral pes planus; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

2.  The additional evidence presented since the rating decision in January 2001 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus.

3.  In a rating decision in January 2001, the RO denied the claim of new and material evidence to reopen a claim for service connection for a left ankle disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

4.  The additional evidence presented since the rating decision in January 2001 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for left ankle disability.

5.  In a rating decision in January 2001, the RO denied the claim of new and material evidence to reopen a claim for service connection for right ankle disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

6.  The additional evidence presented since the rating decision in January 2001 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability.

7.  In a rating decision in January 2001, the RO denied the claim of new and material evidence to reopen a claim for service connection for left knee disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

8.  The additional evidence presented since the rating decision in January 2001 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for left knee disability






9.  In a rating decision in January 2001, the RO denied the claim of new and material evidence to reopen a claim for service connection for right knee disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

10.  The additional evidence presented since the rating decision in January 2001 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The rating decision in January 2001 by the RO, denying service connection for bilateral pes planus, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in January 2001 is new and material, and the claim of service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The rating decision in January 2001 by the RO, denying service connection for a left ankle disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision in January 2001 is new and material, and the claim of service connection for left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The rating decision in January 2001 by the RO, denying service connection for a right ankle disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).



6.  The additional evidence presented since the rating decision in January 2001 is new and material, and the claim of service connection for a right ankle disability reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The rating decision in January 2001 by the RO, denying service connection for left knee disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

8.  The additional evidence presented since the rating decision in January 2001 is new and material, and the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

9.  The rating decision in January 2001 by the RO, denying service connection for a right knee disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

10.  The additional evidence presented since the rating decision in January 2001 is new and material, and the claim of service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the application to reopen the claims of service connection for pes planus, and disabilities of the ankles and knees are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to these claims to reopen is not necessary.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the prior rating decision in January 2001 by the RO became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.

Regardless of the RO's characterization of the claims, the Board is without jurisdiction to consider the merits of a claim of service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

As the Veteran's application to reopen the claims of service connection was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.


In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

New and Material Evidence Claims

Procedural History

In February 1980, the Veteran filed his initial claims of service connection for bilateral pes planus and for ankle disabilities caused by bilateral pes planus.  The RO denied the claims in April 1980 on the basis that the pre-existing pes planus was not aggravated by service and that the claimed ankle disabilities were not shown in service.  After the issuance of the statement of the case in November 1981, the Veteran did not perfect an appeal by filing a substantive appeal and the determination by the RO in April 1980 became final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In August 1984, the Veteran file an application to reopen the claim of service connection ankle disabilities, which was denied by the RO in March 1985, because the evidence was not new and material, in part, as the disabilities were not present in or aggravated by service.   

In August 1984 and in March 1987, the Veteran filed claims of service connection for knee disabilities.  In a rating decision in May 1987, the RO denied service connection for left and right knee disabilities because the disabilities were not shown in service and the post-service knee complaints were unrelated to an injury, disease, or event in service.  


The denial of the claim in May 1987 terminated the pending status of the identical claim filed in August 1984 under the implied denial rule.  Munro v. Shinseki, 616 F.3d 1293, 1298-1300 (Fed. Cir. 2010).  

Also in March 1987, the Veteran filed an application to reopen the claims of service connection for bilateral pes planus and for disabilities of the ankles.  In a rating decision in May 1987, the RO denied the applications to reopen the claims of service connection as new and material evidence had not been presented.  

In September 1987, the Veteran filed an application to reopen the claims of service connection for bilateral planus and for disabilities of the ankles.  In a rating decision in January 1988, the RO denied the applications to reopen the claims of service connection, because new and material evidence had not been presented. 

In January 1999, the Veteran filed an application to reopen the claims of service connection for bilateral pes planus and for disabilities of the ankles and for disabilities of the knees.  In a rating decision in April 1999, the RO denied the applications to reopen the claims of service connection, because new and material evidence had not been presented. 

In letters in October and November 2000, the Veteran applied to reopen the claims of service connection for bilateral pes planus by aggravation, including disabilities of the ankles, and disabilities of the knees.  In January 2001, the RO denied the application to reopen the claims of service connection for bilateral pes planus by aggravation, including disabilities of the ankles and knees, because the evidence was not new and material evidence, in part, as the disabilities were not present in or aggravated by service.  







Beginning with the rating decision in March 1985, after each rating decision, cited above, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, but the Veteran did not perfect an appeal of any rating decision by the RO and the rating decisions by the RO became final by operation of law based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The Veteran's current application to reopen the claims of service connection for bilateral pes planus and disabilities of the ankles was filed in May 2002.  The Veteran's current application to reopen the claim of service connection for disabilities of the knees was filed in July 2002.  

Evidence Previously Considered

The pertinent evidence of record and considered by the RO at the time of the rating decision in January 2001 is summarized as follows:

The service treatment records show that the entrance examination in August 1979 there was no history or finding of an ankle or knee abnormality.  Pes planus or flat feet were noted.

In February 1980, in an Entrance Physical Standards Board Proceeding, the Veteran was evaluated by a physician for his complaints of pain, stiffness, and swelling on the plantar aspect of his feet since the beginning of training.  It was noted that the Veteran had been seen on numerous occasion at the Foot Sick Call and conservative treatment had failed to alleviate the symptoms.  The pertinent finding was grossly flat feet.  X-rays showed an increase in the talocalcaneal angle, a decrease in the calcaneal inclination angle and an increase in the talar declination angle.  The Veteran was on a permanent profile with no crawling, stooping, running, jumping, marching, or standing for longer than 15 minutes an hour.  The diagnosis was bilateral symptomatic pes planus.  



The physician stated that the condition was not service aggravated and recommended that the Veteran be separated from service because the Veteran had not met induction standards for enlistment.   The Veteran was subsequently administratively discharged form service. 

After service in February 1980, the Veteran submitted a claim for VA disability compensation for his feet and ankles.  He asserted that he did not have trouble with his feet or ankles before service, but he now had continuing pain and numbness and he could not stand on his feet for more than 10 to 15 minutes at a time. 

In a statement in October 1981, the Veteran stated that beginning in basic training and until he was released from active duty he experienced pain in his feet, ankles, and knees.  The Veteran stated that he should received compensation because he should not have been accepted for service. 

VA records show that in July 1984 the Veteran complained of left leg swelling.  The Veteran denied an injury.  History included leg pain.  The pertinent finding was left knee tendinitis.  In August 1984, the Veteran complained of painful feet, ankles, and knees of six month's duration.  Bilateral pes planus was noted.  The diagnosis was synovitis of the knees of unknown etiology.

In statements in September 2000, October 2000, November 2000, and December 2000, the Veteran essentially stated that he started to have problems with his feet, ankles, and knees in basic training for which he placed on a permanent profile. 

Additional Evidence and Analysis

The additional evidence presented since the last final rating decision in January in January 2001 is summarized as follows.





Exhibit 1 consists of a copy of the in-service report of entrance examination, which is redundant evidence, that is, a repetition of evidence previously considered.  Redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

Exhibit 2 consists of VA records show that in July 1997 the Veteran complained of painful knees.  In February 1998 an X-ray of the right knee was negative.  In October 2002, the Veteran stated that he was medically discharged from service because his flat feet were giving him problems when wearing boots.  The Veteran complained of right knee pain and of chronic problems with his feet and knees. 

Exhibit 3 consists of County records show that in August 2002 the Veteran complained of pain and swelling of the feet and ankles.  The pertinent finding was flat feet.  The diagnosis was pes planus, severe and symptomatic.  In August 2009, the Veteran complained of pain and swelling of the feet and knee pain.  The diagnosis was chondromalacia patella.

Exhibits 2 and 3 are cumulative of evidence previously considered by the RO in the previous rating decisions, that is, evidence, which supports a fact previously established and considered, namely, in a statement in October 1981, the Veteran stated that beginning in basic training and until he was released from active duty he experienced pain in his knees, VA records show that in July 1984, the pertinent finding was left knee tendinitis and in August 1984 the Veteran complained of painful knees of six month's duration and the diagnosis was synovitis of the knees of unknown etiology.  And in statements in September 2000, October 2000, November 2000, and December 2000, the Veteran essentially stated that he started to have problems with his knees in basic training.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 





Exhibit 4 consists of the report of VA examination in April 2007.  To the extent that the VA examiner reported that pes planus was noted on the induction examination.  According to the Veteran, he began to have pain and swelling of the feet and ankles within one week of induction, but he finished basic training and he continued to have pain and swelling for the remainder of his time in service.  The pertinent findings were marked pes planus with tenderness of the mid-arch, decreased eversion of the ankles, and joint line tenderness along the knees.  X-rays showed bilateral pes planus with talar peaks with the tarsal calcaneal coalition, but normal left and right and left and right knees.  The evidence is cumulative of evidence previously considered by the RO in the previous rating decisions, that is, evidence, which supports a fact previously established and considered.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a)

To extent that the VA examiner expressed the opinion that it was as likely as not that the bilateral pes planus caused the bilateral ankle tendonitis and bilateral patellofemoral syndrome of the knees, the evidence is new and material of the claims to reopen service connection for disabilities of the left and right ankle and for the left and right knee as the evidence relates to an unestablished fact necessary to substantiate the claims, namely, that the disabilities of the ankles and knees are related by aggravation to the pre-existing pes planus, the absence of such evidence was part of the grounds for the previous denial of the claims. 

Exhibit 5 consists of a report in October 2010 for a VA compensated work therapy vocational service, which included a history included pes planus and degenerative joint disease of the knee. 








Exhibit 6 consists of the Veteran's affidavit in December 2010.  In the affidavit, the Veteran stated that during the first week of basic training his feet and ankles swelled up due to the running, jumping, and standing, that he was told by a physician that he had severe flat feet, that he then completed basic training and that in AIT he was given a profile and was to wear sneakers, not boots, and that he was subsequently discharged from service because of his foot problems. 

Exhibit 7 consists of similar statements of the Veteran in support of his claims in December 2000, in May 2002, in July 2002, in August 2002, in September 2002, in October 2003, in December 2003, in January 2004, March 2004, in May 2004, February 2005, in March 2005, in July 2005, in November 2005, in March 2006, in May 2006, in June 2006, in September 2006, in October 2006, in December 2006, in January 2007, in June 2007, and in September 2009.  The Veteran did add that his feet and ankle problems were aggravated by service, which resulted in knee problems.

Exhibit 8 consists of the Veteran's testimony that he developed foot problems during the first week of service. 

To the extent Exhibits 5, 6, 7, and 8 relate to the facts of the case, the evidence is cumulative of evidence previously considered by the RO in the previous rating decisions, that is, evidence, which supports a fact previously established and considered.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

In Exhibit 7, the Veteran stated that his feet and ankle problems were aggravated by service, which resulted in knee problems.  The Veteran is competent to describe symptoms of pain and swelling of the feet and ankles and of painful knees, which he can perceive.  38 C.F.R. § 3.159 





(Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.). 

To the extent the Veteran's statements are offered as a lay opinion on aggravation, a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As a lay person, the Veteran is not competent to infer based on personal observation alone that his current disabilities of the feet, ankles, and knees represent aggravation of the pre-existing pes planus without specialized education, training, or experience. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of aggravation of pre-existing pes planus. 

As the Veteran is not competent to offer an opinion on aggravation n, the statements are not to be considered, that is, not admissible as evidence, the Veteran's statements are not new and material evidence.  See King at 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion). 





Exhibit 9 consists of the report in April 2011 of private chiropractor, who expressed the opinion that the physical stresses and strains aggravated the Veteran's flat feet, resulting in pain, disability, and functional limitations, beyond the usual or normal course of flat feet and that the severe aggravation lead to the secondary development of ankle and knee disabilities.  

This evidence is new and material on the claims to reopen service connection for bilateral pes planus and disabilities of the left and right ankle and the left and right knee as the evidence relates to an unestablished fact necessary to substantiate the claims, namely, that bilateral pes planus was aggravated by service and the disabilities of the ankles and knees are related by aggravation to the pre-existing pes planus, the absence of such evidence was part of the grounds for the previous denial of the claims.

To the extent the evidence is new and material under 38 C.F.R. § 3.156, the claims of service connection for bilateral pes planus and disabilities of the ankles and knees are reopened.


ORDER

As new and material evidence has been presented, the claim of service connection by aggravation for bilateral pes planus is reopened.

As new and material evidence has been presented, the claim of service connection for left and right ankle disabilities, including secondary service connection, is reopened.

As new and material evidence has been presented, the claim of service connection for left and right knee disabilities, including secondary service connection, is reopened.





REMAND 

Before considering the reopened claims of service connection on the merits, as the medical evidence of record is insufficient to decide the claims on the merits specifically, service connection by aggravation of the pre-existing pes planus additional evidentiary development is needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action: 

1.  Afford the Veteran a VA examination by a foot specialist or podiatrist to determine, considering accepted medical principles and a review of the literature, if necessary: 

Whether the increase in symptoms of pain, stiffness, and swelling of the feet in service was due to the natural progress of the pre-existing pes planus?

In formulating the opinion, the VA foot specialist or podiatrist is asked to consider the following significant facts of the case: 

The service treatment records show that the entrance examination in August 1979, pes planus was noted. 

In service in February 1980, on an Entrance Physical Standards Board Proceeding, the Veteran was evaluated for complaints of pain, stiffness, and swelling on the plantar aspect of the feet since the beginning of [basic] training.  



It was noted that the Veteran had been seen on numerous occasion at the Foot Sick Call and conservative treatment had failed to alleviate the symptoms.  The pertinent finding was grossly flat feet.  X-rays showed an increase in the talocalcaneal angle, a decrease in the calcaneal inclination angle and an increase in the talar declination angle.  The Veteran was on a permanent profile with no crawling, stooping, running, jumping, marching, or standing for longer than 15 minutes an hour.  The diagnosis was bilateral symptomatic pes planus.  The Veteran was then separated from service because he had not met induction standards for enlistment.   

After service VA records show that in August 1984 the Veteran complained of painful feet of six month's duration.  Bilateral pes planus was noted.

County records show that in August 2002 the Veteran complained of pain and swelling of the feet and ankles.  The pertinent finding was flat feet.  The diagnosis was pes planus, severe and symptomatic.  



On VA examination in April 2007, the pertinent findings were marked pes planus with tenderness of the mid-arch and decreased eversion of the ankles, the Achilles tendons tracked in midline, there was no pain on manipulation of the feet, no callus formation, and the Veteran did not wear inserts.  X-rays showed bilateral pes planus with talar peaks with the tarsal calcaneal coalition.

In April 2011 on evaluation by a private chiropractor, the pertinent findings were increased pronation of the left foot and plantar tenderness. 

Also in formulating the opinion, the VA foot specialist or podiatrist is asked to comment on the following: 

Were the X-ray findings in service a reflection of the degree of pes planus pre-existing service or were the findings a reflection of a change in the pre-existing pes planus during the 180 days of active duty. 

Lastly, in formulating the opinion, the VA foot specialist or podiatrist is asked to consider the following:

Temporary or intermittent flare-ups during service of pre-existing pes planus are not sufficient to be considered an increase in disability, unless the underlying pes planus, as contrasted to symptoms, is worsened.




The Veteran's file must be made available to the VA examiner for review. 

2.  After the development has been completed, adjudicate the claim of service connection by aggravation for pes planus, applying 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, and then adjudicated the claims of service connection for bilateral ankle and bilateral knee disabilities, including secondary service connection.

If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010). 



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


